Title: From Alexander Hamilton to Henry Lee, 7 March 1800
From: Hamilton, Alexander
To: Lee, Henry

N. Y. March 7th. 1800
My dear Sr.
The letters to which you allude in yours of the 5th. instant have never been seen by me. The truth is that I pay very little attention to such Newspaper ebulitions, unless some friend points out a particular case which may demand attention.
But be assured once for all, that it is not easy for these miscreants to impair the confidence in and friendship for you which are long habits of my mind. So that you may join me in looking with indifference upon their malicious efforts.
You have mistaken a little an observation in my last. Believe me that I feel no despondency of any sort. As to the Country it is too young and vigorous to be quacked out of its political health—and as to myself I feel that I stand on ground which, sooner or later, will ensure me a triump over all my enemies.
But, in the mean time, I am not wholly insensible of the Injustice which I from time to time experience; and of which, in my opinion, I am at this moment the victim. Perhaps my sensibility is the effect of an exaggerated Estimate of my services to the U. States—but on such a subject every man will judge for himself. And if he is misled by his vanity he must be content with the mortifications to which it exposes him. In no event however will any displeasure I may feel be at war with the public Interest. This in my eyes is sacred.
Adieu
Genl. Lee

